Wade, J.
(After stating the foregoing facts.) The evidence of Scott Towns, the alleged accomplice of the defendant, established the commission of the crime and directly implicated the defendant therein. Independently, however, of the evidence of the accomplice, there was testimony sufficient to authorize the inference that the barn was feloniously burned, and to directly connect the defendant with the burning. It was shown by testimony, other than that of the accomplice, that the accused, who lived not far distant from the barn, cherished a grudge against the owner thereof; that on the night of the burning, shortly before twelve o’clock, the foreman on the place where the barn was located, who lived not. far from the barn, visited and inspected it, and found everything safe and discovered no fire; that there had been no fire and no smoking about the barn during that day, and no other person than the foreman had been there during the entire afternoon before the fire; that perhaps within a half hour after the foreman had inspected the premises, fire broke out in the barn; that in the interval of time between the inspection by the foreman and the discovery of fire another witness saw the defendant go into the lot surrounding this barn, and plainly recognized him in the bright moonlight; that this witness went directly to his home, only a quarter of a mile dis*133tant, and immediately went to bed, and a very few minutes thereafter heard the alarm of fire, and discovered that the barn was blazing; that the barn was full of forage and other inflammable material upstairs, and the fire broke out there, where neither the foreman nor any one else had recent occasion to go; and that there was no storm or lightning during the night, but the elements were calm and the skies clear.
In the case of Johnson v. State, 89 Ga. 107 (14 S. E. 889), the statement of facts discloses that there was “testimony tending to prove his [the defendant’s] presence on the premises of his father-in-law, where the burned barn and stockade were situated, on the night of the burning and shortly before the fire was discovered,together with testimony showing that the defendant and his wife had a ‘falling out’ and separated on the day preceding the burning, she going to her father’s plantation with the father’s consent, and the defendant cursing and saying, she might move but it would do her no good, because he was going to make their damned hearts ache them before many nights and days, and that he was ‘going to kick up much hell in Dougherty.’ ” There was also testimony for the State in that case to the effect that it was impossible for the burning to have been accidental. On this evidence the judgment refusing a new trial was affirmed by the Supreme Court. In Morgan v. State, 120 Ga. 499, 500 (48 S. E. 238), the court said: “There was evidence to show that the fire could not have originated from accidental causes; that no fire was left in the place where the conflagration began, and that the room had. been left securely fastened, with no fire therein when the occupants departed at night.” There too the conviction was sustained. It was urged in that case that .there was no proof of the corpus delicti, and the conviction depended exclusively and wholly upon a confession uncorroborated by anjdhing showing, that the arson had been committed, or that the burning was wilful and malicious. The testimony further showed that the defendant had borrowed some oil about midnight on the night of the fire, and that he was seen coming from towards the storehouse where the blaze had begun to appear. In his statement he claimed to have been at home in the country at the time the fire must have originated, and to have come to the fire after he saw the conflagration. Justice Lamar (now of the United-States Supreme Court), speaking for the court, said: “He may have *134been drunk, as he claimed; but his borrowing the oil, his presencé at the fire about the time it was discovered, the qualified threat of the day before, the absence of an explanation of his presence at such an unusual hour and place, were circumstances sufficient to corroborate the confession that he set fire to the building described in the indictment' and otherwise shown not to have been accidentally burned.” In this case the defendant in his statement contented himself with denying that'he had seen the alleged accomplice on the day fixed by the testimony of the latter, or'had had any conversation with him at any time with reference to burning the barn, but, strange to say, there is not in his entire statement a distinct assertion that he. did not in fact commit the crime with which he was charged! Nor does it'appear therein that he denied his presence at the barn at the time when the testimony of the witness other than the alleged accomplice placed him there, nor did he admit and seek to explain his' presence,. though his presence there -away from his own home,'at that hour of the night, where he could scarcely have had any legitimate, ordinary reason to urge for such presence, demanded an'explanation. In the face of this damning testimony he appeared to think it- was more necessary for him to convince the jury that he'never had trouble with white people, but always looked to them for help and always tried “to stay in a negro’s place,” than to convince them of his innocence of the charge against him.
There was evidence tending to show that the fire could not have been of accidental origin, since there had been no -fire or smoking near the barn during the day prior to its destruction or up to the period of time only a few minutes before the flames appeared; the accused was seen at the barn during'the interval between the last inspection and the discovery of the fire, find within a negligible time thereafter the flames burst forth; he offered no explanation for his unusual and apparently unnecessary presence after midnight at a time and place where he had no known' reason to be, nor did he' deny at his trial that he was in fact there; several personal clashes, with no inconsiderable friction, between himself and the owner of the barn were shown to have occurred within a short time prior to the burning. All this was proved by witnesses other than the accomplice, and the jury were.authorized to infer from this testimony alone that the fire \?as of incendiary origin and that the defendant' *135was connected therewith; and when this is coupled with the testimony of the accomplice, and with other testimony corroborating the statement of the accomplice on certain minor points, there was enough to convince the jury of the guilt of the defendant beyond a reasonable doubt, if they believed the testimony.
The headnotes cover sufficiently the various points raised in the special grounds of the motion for a new trial.

Judgment affirmed.


Broyles, J., not presiding.